Citation Nr: 1630551	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-11 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to May 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Veteran presented sworn testimony during a video-conference hearing which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board notes that an appeal on the issue of entitlement to service connection for a low back disability was perfected by the Veteran.  However, in a January 2016 rating decision, the RO granted service connection for that disability.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

In October 2014, the Board remanded this case and instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any skin disorder.  The requested VA examination was obtained in December 2015.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's skin disorder did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.




CONCLUSION OF LAW

The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in a January 2010 correspondence, prior to the initial adverse decision in this case.  Thus, VA has satisfied its duty to notify the Veteran.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA obtained an examination with respect to the Veteran's claim on appeal that occurred in December 2010.  In an October 2014 Remand, the Board found the December 2010 VA examination not adequate to adjudicate the issue on appeal because it did not provide a rationale for the determination that the Veteran's acne vulgaris was not related service.  The VA obtained a new examination in December 2015.  The Board has reviewed the December 2015 VA medical examination report and finds that it is adequate to adjudicate the claim on appeal.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder

1. Factual Background

The Veteran seeks entitlement to service connection for a skin disorder.  Specifically, the Veteran asserts that his skin disorder was caused by fire ant bites that occurred during early morning physical training.

The Veteran's service treatment records (STRs) show that in March 1989 the Veteran was treated for swelling of the left arm, leg, forearm, hand, left flank and left hip due to scattered solitary bites.  All other STRs are silent for complaints of, or treatment for, skin disorders.  The STRs contain several examination reports including the July 1988 enlistment examination, a January 1989 and May 1995 periodic examination, and an April 1997 separation examination.  All examination reports note normal skin.  In addition, the Veteran did not report any skin diseases during those examinations.  The January 1989 examination noted scars to the left hand and forehead, and the Veteran reported having had stiches in both those locations.

A May 2005 private medical record shows that the Veteran underwent a dermatology examination.  The physician noted moderate to severe pitting of the back with folliculitis, papules and pustules.

During a December 2010 VA examination the Veteran reported that he had skin issues ever since being bitten by fire ants in service.  He stated that he gets pustules and that his skin had not been clear at all. The examiner noted deep inflamed nodules and pus-filled cysts scattered around the anterior thorax and abdomen and posterior thorax.  The examiner diagnosed the Veteran with acne vulgaris and scarring.  He found that the acne vulgaris was not related to the fire ant bites.  The examiner opined that "[t]he scarring may be related to fire ant bites but may also be due to acne vulgaris, the underlying cause of the scarring is not clear to this examiner."  The examiner did not provide a rationale for this opinion.  

In a May 2011 Notice of Disagreement, the Veteran asserted that his acne vulgaris was related to fire ant bites.  He further stated that research he conducted showed that acne vulgaris could be directly related to fire ant venom. 

During an April 2014 Board video-conference hearing, the Veteran testified that he still gets pustules in the same spots where he was bitten.  The Veteran further testified that a December 2010 VA examiner opined that his current active vulgaris is related to fire ant bites that occurred in service.

The Veteran underwent another VA examination in December 2015.  The examiner noted that the Veteran had a diagnosis for scarring of the skin from around 1989.  The Veteran reported that in 1989 he developed bumpy circular skin lesions on all of his body below the neck after being bitten by fire ants.  In addition, the Veteran reported that since the fire ant incident his skin lesions remained and that they gradually healed over time.  The VA examiner opined that the "Veteran's current skin conditions (scarring and acne) are less likely as not (less than 50 percent probability) incurred in or caused by [the fire ant bites] during service."  In making this determination, the examiner noted that the STRs showed that the Veteran had an allergic skin condition secondary to ant bites, and that he also had acne lesions on his back.  In addition, the examiner found that it was very unlikely that the ant bites could have caused such wide scarring.  Further, the examiner found that the presence of current acne lesions on the Veteran's back proved he had a history of acne.  The examiner concluded that the scarring of the back was "most likely secondary to healed acne lesions in the past which [were] not service connected."  The examiner was unable to find any evidence to support a finding  that the current scarring was secondary to the ant bites.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder.  

The Veteran's STRs show treatment for an allergic reaction to fire ant bites in March 1989.  However, the STRs are silent as to any scarring or ongoing skin disorder related to the March 1989 incident.  In addition, none of the medical examinations contained in the Veteran's STRs note any skin disorders or diseases.  The only scarring noted were scars on the Veteran's left hand and forehead, both unrelated to the Veteran's fire ant bites.

The first objective evidence of a skin disorder after service is a May 2005 private medical record noting moderate to severe pitting of the back with folliculitis, papules and pustules.  Thus, there is an eight year gap between the Veteran's separation from service and the first evidence of a skin disorder.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  

The Board finds the December 2015 VA examination the most probative evidence of record.  The examiner noted that the Veteran had multiple acne lesions on his back and found that it was very unlikely that ant bites could have caused that much scarring.  The examiner noted scars related to acne lesions as well as current acne lesions on the Veteran's back, thus "proving" that he had a history of acne.  Based upon this finding, the examiner concluded that the scarring was "most likely secondary to the healed acne lesions in the past which were not service connected."  As such, the examiner opined that the "Veteran's current skin conditions (scarring and acne) are less likely as not (less than 50 percent probability) incurred in or caused by [the fire ant bites] during service."  The Board finds this opinion persuasive.

The Board recognizes the Veteran's statements linking his acne vulgaris to fire ant bites in service.  The Board also recognizes the Veteran's statement that research he performed shows that fire ant bites can cause acne vulgaris.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology a skin disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the December 2015 medical examiner's opinion, who determined that the there was no nexus between the Veteran's acne vulgaris and the in-service incident of fire ant bites.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale for it.  

The Board also notes the Veteran's assertion that the December 2010 VA examiner opined that the acne vulgaris was related to fire ant bites.  However, a review of that medical examination report shows that the examiner found the acne vulgaris was not related to fire ant bites.  The Board notes that there are duplicate copies of this VA examination report in the Veteran's claims file.  One copy (showing a VBMS receipt date of February 2011) contains hole punches through the top of the examination report.  Incidentally, the hole punches cover the language negating the premise that the Veteran's acne vulgaris was related to fire ant bites.  Another copy of this examination report (contained in a January 2016 CAPRI file) clearly shows that.  As such, there is no medical evidence linking the Veteran's current skin disorder to service.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder as there is no competent evidence showing a causal connection between the current skin disorder and the in-service incurrence.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for a skin disorder is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


